      Case 3:21-mj-00052-MAT Document 1 Filed 01/13/21 Page 1 of 2


                                                                 FILED
                                                            January 13, 2021
                                                          CLERK, U.S. DISTRICT COURT
                                                          WESTERN DISTRICT OF TEXAS

                                                              Marlene Villarreal
                                                       BY: ________________________________
                                                                               DEPUTY



                                                  EP:21-M-52-1 MAT




Complaint sworn to telephonically on
  1:00 P.M.
_______________   and signed electronically.
FED.R.CRIM.P. 4.1(b)(2)(A)
          Case 3:21-mj-00052-MAT Document 1 Filed 01/13/21 Page 2 of 2




                                            Affidavit

On January 11, 2021, Julia REYES-Guillen walked across the Rio Grande approximately 3.1
miles west of the Ysleta Port of Entry, in El Paso, Texas which is located in the Western District
of Texas. REYES was encountered by United States Border Patrol (USBP) and REYES
identified herself as an unaccompanied child (UAC) (DOB: 06/23/2003) from Honduras. Due to
identifying herself as a UAC, REYES was transported to the El Paso Sector (EPT) Central
Processing Center (CPC) for determination of placement.

Upon arriving to the CPC, BP Agent Jesus Ramirez provided REYES with her Miranda Rights
(CBP Form 2100) in the Spanish language, and REYES stated he understood her rights and
signed the form and agreed to speak with BP Agent Ramirez.

BP Agent Ramirez also presented REYES with Title 18 USC 1001 - Providing False Statements
form in the Spanish language. REYES stated she understood Title 18 USC 1001 Warning, and
she signed the form.

During the interview REYES claimed to be a juvenile born on June 23, 2003. Upon further
questioning REYES admitted to presenting a fictitious birth certificate. REYES stated she was
born on February 19, 2001. REYES stated she presented herself as a juvenile with the fraudulent
birth certificate, because she would have a better opportunity to be released into the United
States.

Case Agent: Felix J. Castaneda
